DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 2, 5, 6, 10-12, 15, 16 and 20-23 are allowed.  
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter from claims 9 and 19 to independent claims 1, 11 and 21.  Examiner agrees with Applicant’s arguments that the prior art does not teach, for example from claim 1:  “wherein the method further comprises the consumer processor:… reading the indication of the encoded block of data; reading the encoded block of data from the location in the region of memory indicated by the location indication for the encoded block of data; and consuming the encoded block of data.”  References  Ayanam et al. 
from claims 1 and 21 - wherein the method further comprises the consumer processor:… reading the indication of the encoded block of data; reading the encoded block of data from the location in the region of memory indicated by the location indication for the encoded block of data; and consuming the encoded block of data
from claim 11 - wherein  the data processing system comprises one or more consumer processors comprising a processing circuit operable to:… read the indication of the location of the encoded block of data; read the encoded block of data from the location in the region of memory indicated by the location indication for the encoded block of data; and consume the encoded block of data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Request for Continued Examination (RCE), filed , with respect to the 35 U.S.C. § 112(a) Rejection of claims 1, 11 and 21 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) Rejection of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Request for Continued Examination (RCE), filed 2/01/2022, with respect to the 35 U.S.C. § 112(b) Rejection of claims 1, 2, 5, 6, 10-12, 15, 16 and 20-21 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) Rejection of the previous Office Action has been withdrawn. 
Applicant’s arguments, see Request for Continued Examination (RCE), filed 2/01/2022, with respect to the 35 U.S.C. § 103 Rejection of claims 1, 11, 21; 2, 5, 6, 10, 12, 15, 16 and 20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejection of the previous Office Action has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saurabh et al. U.S. Pub. No. 2017/0083999.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612